Mollison, Judge:
The appeals for reappraisement enumerated in the attached schedule have been limited to the merchandise described on the several invoices as “Deckendoktoren,” with or without qualifying words and with or without symbols. Counsel for the parties have submitted the said appeals for decision upon stipulation, on the basis of which I find that foreign value, as defined in section 402(c) of the Tariff Act of 1930, as amended, and as it existed prior to the amendment thereof by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of such merchandise, and that such value, in each instance, is the invoice unit value, plus 20 per centum, plus packing.
As to all merchandise, other than that described as above on the invoices, the appeals are dismissed.
Judgment will issue accordingly.